Citation Nr: 0814465	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  03-33 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for depression.

2.	Entitlement to service connection for a chronic disability 
manifested by chest pain.

3.	Entitlement to service connection for right ear hearing 
loss.

4.	Entitlement to service connection for a right ankle and 
foot disability, claimed as right ankle swelling and foot 
pain.

5.	Entitlement to service connection for left thumb 
tendonitis.

6.	Entitlement to service connection for a back disorder.

7.	Entitlement to service connection for drug and alcohol 
abuse.

8.	Entitlement to an initial compensable rating for service 
connected left ear hearing loss.


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
from July 2002 and September 2003 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The veteran requested a Board hearing on this matter, as 
reflected in a May 2007 VA Form 9.  On appeal in December 
2007 the Board remanded the issues instantly on appeal, 
directing the Appeals Management Center (AMC)/RO to schedule 
the veteran for a Travel Board hearing.

The Board finds that it is unclear whether the AMC/RO 
complied with the December 2007 Remand directive, and 
therefore the Board may not proceed with its review of the 
appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting Board's duty to "insure [the RO's] compliance" with 
the terms of its remand orders).  In addition, the Board 
determines that additional development of the record must 
occur.  Accordingly, the appeal is REMANDED to the RO via the 
AMC, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board determines that further development of the record 
is warranted.  38 C.F.R. § 19.9 (2007).  In particular, with 
respect to the veteran's claims for service connection a 
right ankle and foot disability, left thumb tendonitis, a 
back disorder and a disability manifested by chest pain, the 
Board notes that the veteran underwent a VA examination in 
August 2003.  While the clinician apparently reviewed the 
veteran's claims file, the veteran has raised questions about 
the adequacy and accuracy of this examination, as reflected 
in his April 2006 correspondence.  Specifically, the veteran 
stated that the 2003 VA clinician erroneously characterized 
the duration of his symptoms of back pain as existing for a 
period of less than one year, of right ankle swelling and 
pain for only two years, and of left thumb tendonitis for 
about one year.  The veteran has stated that he has 
experienced symptoms of these disorders for much longer 
durations, and his wife's March 2002 statement offers 
corroboration for this assertion.  In addition, the August 
2003 VA clinician appears to have based his unfavorable 
opinion that these disorders likely were unrelated to events 
or injuries in service on his impression that the veteran had 
only experienced said symptoms for a short period of time.  
See August 2003 VA Medical Examination Report ("symptoms [of 
back pain] for less than a year . . . . This would not likely 
be related to any lower back strains evaluated while in the 
military service"; "[s]ymptoms [of right ankle pain] only 
for about the last two years . . . unrelated to any specific 
injury either now or in the military service" [c]omplaints 
[of left thumb pain] of about one year . . . . This would not 
be attributable to any service injury"; chest pain "not 
likely related to any military injury").  Accordingly, the 
Board determines that the AMC/RO must provide fresh VA 
examinations to ascertain the current nature of these claimed 
disabilities and to acquire new medical opinions as to the 
likely etiology of said disorders.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007); Stegall, supra; 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, as noted in the Board's December 2007 Remand 
Order, a review of the claims file revealed that the veteran 
had requested a Travel Board hearing in conjunction with his 
claims instantly on appeal.  Specifically, in May 2007, he 
submitted a VA Form 9 to the Board indicating that he wanted 
a hearing at the RO before a Member of the Board (i.e., 
Travel Board hearing).  

In its December 2007 Remand Order, the Board determined that, 
given this expressed intent of the veteran, it needed to 
return the case to the RO to arrange for said hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2007).  In particular, the Board directed the 
RO to "schedule the veteran for a Travel Board hearing in 
conjunction with his pending appeal involving his claims for 
entitlement to service connection for depression, a chronic 
disability manifested by chest pain, right ear hearing loss, 
a right ankle and foot disability, claimed as right ankle 
swelling and foot pain, left thumb tendonitis, a back 
disability, and drug and alcohol abuse, and his claim for an 
initial compensable rating for left ear hearing loss. After 
the hearing is conducted, the case should be returned to the 
Board, in accordance with appellate procedures."  See 
December 2007 Board Decision at 8-9.  

Thereafter, by letter dated May 7, 2008, the RO informed the 
veteran that "[w]e have completed the steps directed by the 
Board of Veterans' Appeals when it remanded you appeal to us 
and we are returning your VA records to the Board in 
Washington, D.C.  The Board will notify you when it has 
received your records."  This letter also stated that "[i]f 
you want to send the Board additional evidence concerning 
your appeal, submit a new request to appear personally before 
the Board to present testimony, or appoint a representative 
or change your representative, you must explain to the Board 
in writing why you could not send your request or new 
evidence to the Board earlier.  The Board will then determine 
whether to grant your request or accept your new evidence."  
This letter did not attempt to schedule a Travel Board 
hearing, as directed by the Board in its December 2007 Remand 
Order, nor did this letter provide proper notification of a 
hearing, to include "its time and place, and of the fact 
that the Government may not assume any expense incurred by 
the appellant, the representative or witnesses attending the 
hearing," as required by 38 C.F.R. § 20.704(b).  

Although the Board notes that the VA Form 8, Certification of 
Appeal, dated March 6, 2008, contains a hand-written notation 
by an RO certifying official that the veteran withdrew his 
hearing request by letter dated December 19, 2007, the Board 
could locate no such letter in the record, and the veteran 
has not submitted any other correspondences since that time 
that the Board could construe as an indication of his intent 
to withdraw his request for a Board hearing.  See 38 C.F.R. § 
20.704(e).  Accordingly, and pursuant to Stegall, supra, and 
38 C.F.R. § 20.704, and given the fact that the case must be 
remanded for another examination and opinions as noted above, 
the RO must clarify whether the veteran wishes to partake in 
a Travel Board hearing, and if so, to afford him such a 
hearing.  
Therefore, this case is remanded for the following action:

1.  The RO must contact the veteran at 
his last known address of record and 
clarify whether he wishes to partake in a 
Travel Board hearing.  If the veteran 
answers in the affirmative, the AMC/RO 
must then schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures. 

2.  If it is determined that the veteran 
has withdrawn his Travel Board hearing 
request, the AMC/RO must review the 
record and ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2007).  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should also provide the 
appellant with VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish ratings and effective dates 
for the benefits sough as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

		3.  The AMC/RO should make attempts to 
acquire any outstanding VA medical 
records not yet associated with the 
claims file, to include any recent VA 
medical records from the Colorado 
Springs, Colorado VA Medical Center.

4.  The veteran must be afforded a VA 
orthopedic examination for the purpose of 
determining the current nature and likely 
etiology of any disorders of the back, 
right foot or ankle, left thumb 
tendonitis, and chest pain.    The 
examiner should review relevant portions 
of the claims file and indicate as such 
in the examination report.

Following a review of the relevant 
medical evidence in the claims file, to 
include the veteran's service medical 
records, obtaining a history from the 
veteran, the physical examination and any 
tests that are deemed necessary, the 
clinician is requested to answer the 
following questions:

	(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current back 
disorder is causally related to his 
active service or any incident 
thereof, to include documented 
complaints of back pain during 
service in May 1981 and August 
1981?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current disorder 
manifested by chest pains is 
causally related to his active 
service or any incident thereof, to 
include documented complaints of 
chest pain during service in March 
1981 and October 1981?

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current right 
ankle or right foot disorder, 
manifested by swelling and pain, is 
causally related to his active 
service or any incident thereof, to 
include a documented right ankle 
injury during service in September 
1981 and February 1982?

(d) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current left 
thumb tendonitis is causally 
related to his active service or 
any incident thereof?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the claims remain denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




